Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Monroe County [Evelyn Frazee, J.], entered March 18, 2013) to annul a determination finding petitioner guilty of specified acts of misconduct and imposing a penalty of demotion.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner, an employee of respondent City of Rochester, commenced this CPLR article 78 proceeding seeking to annul the determination finding her guilty of specified acts of misconduct and imposing a penalty of demotion. Contrary to petitioner’s contention, the determination is supported by substantial evidence, i.e., “such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate *1344fact” (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]). Additionally, we conclude that the penalty of demotion “is not so disproportionate to the offense[s] as to be shocking to one’s sense of fairness, and thus does not constitute an abuse of discretion as a matter of law” (Matter of Szczepaniak v City of Rochester, 101 AD3d 1620, 1621 [2012] [internal quotation marks omitted]). Present — Centra, J.P, Fahey, Garni, Sconiers and Valentino, JJ.